DETAILED ACTION
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/7/2021 has been entered.
Claim Objections
2.	Claim 1 is objected to because of the following informalities:  Claim 1 is missing punctuation of “heads a” (Lines 5-15).  The Examiner suggests changing “heads” (Line 5) to –heads;--.  Appropriate correction is required.
 Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1, 5, 7-10, 14, 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Djurson et al (US 1,887,586) in view of Applicant’s Admitted Prior Art (AAPA).  Unrejected alternate limitations have italic formatting.
As per claim 1, Djurson et al discloses a slack adjuster (Title) for a braking system, the slack adjuster comprising: 
an elongated housing member (5) having opposite ends interconnected with a brake piston (Page 4, lines 1-5), the housing member configured to change length in response to activation of the braking system and in response to wear of a brake shoe (Page 1, lines 1-5) coupled with at least one of the brake heads (Page 3, lines 82-103); and 
a hollow control rod (3) and a main rod (5) disposed within the housing member, the hollow control rod held to the housing member by an external yoke trigger (21, Fig. 7) and shaped to allow the main rod to move within and relative to the hollow control rod to change the length of the housing member in response to the activation of the braking system and in response to wear of the brake shoe coupled with at least one of the brake heads (Page 1, lines 1-5), wherein the external yoke trigger comprises a pair of clamps (40, 20) configured to grasp the hollow control rod, wherein the pair of clamps are located outside of the housing member (39), and wherein the pair of clamps are clamped in place by a connecting member (20a).  Djurson et al does not disclose brake heads.
The AAPA discloses an elongated housing member (80) having opposite ends interconnected with brake heads (18).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify 
As per claim 5, Djurson et al and AAPA disclose the slack adjuster of claim 1.  Djurson et al further discloses wherein the pair of clamps cooperate to encircle an outer surface of the hollow control rod (40, 20, 3, Fig. 7). 
As per claim 7, Djurson et al and AAPA disclose the slack adjuster of claim 1.  Djurson et al further discloses including a trigger ring (31) encircling a portion of the hollow control rod and cooperating with the external yoke trigger to secure the hollow control rod within the housing member. 
As per claim 8, Djurson et al and AAPA disclose the slack adjuster of claim 1.  The AAPA discloses wherein the hollow control rod and the main rod change the length of the housing member to receive the brake shoe having a thickness of two inches ([0031]).  It would have been an obvious matter of design choice to make the brake assembly 5% larger in order to increase the braking force, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
As per claim 9, Djurson et al and AAPA disclose the slack adjuster of claim 1.  Djurson et al further discloses wherein the hollow control rod and the main rod couples ends of force transfer members (f, g) pivotally connected to brake beam struts (h) of the braking system. 
As per claim 10, Djurson et al discloses a braking system (Fig. 8) comprising: 

a brake piston (Page 4, lines 1-5) attached to opposing terminal ends of each of the brake beams, each of the brake heads carrying a brake shoe (Page 1, lines 1-5) positioned for engagement with a vehicle wheel during a brake application; 
force transfer members (f, g) pivotally connected to the struts of the brake beams; 
a rod (b) and a brake cylinder (a) interconnecting one end of the force transfer members; and 
a slack adjuster (d) interconnecting a second end of the force transfer members, the slack adjuster including an elongated housing member (5) having opposite ends coupled with the force transfer members, the slack adjuster also including a hollow control rod (3) and a main rod (2) disposed within the housing member configured to change the length of the housing member in response to the activation of the braking system and in response to wear of the brake shoe coupled with at least one of the brake heads (Page 3, lines 82-103), the hollow control rod held to the housing member by an external yoke trigger (21, Fig. 7) comprising a pair of clamps (40, 20) configured to grasp the hollow control rod, wherein the pair of clamps are located outside of the housing member (40, 20), and wherein the pair of clamps are clamped in place by a connecting member (20a).  Djurson et al does not disclose a plurality of brake beams or brake heads.
The AAPA discloses a braking system (Fig. 1) comprising: 

brake heads (18) attached to opposing terminal ends of each of the brake beams, each of the brake heads carrying a brake shoe (22) positioned for engagement with a vehicle wheel during a brake application; 
force transfer members (44, 46) pivotally connected to the struts of the brake beams; 
a rod (27) and a brake cylinder (29) interconnecting one end of the force transfer members.  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the brake system of Djurson et al by providing a plurality of brake beam assemblies and brake heads as taught by AAPA in order to provide braking on both sides of the vehicle.
	As per claim 14, Djurson et al and AAPA disclose the braking system of claim 10.  Djurson et al further discloses wherein the hollow control rod is shaped to allow the main rod to move within and relative to the hollow control rod (3). 
As per claim 16, Djurson et al and AAPA disclose the braking system of claim 10.  Djurson et al further discloses including a trigger ring (31) encircling a portion of the hollow control rod and cooperating with the external yoke trigger to secure the hollow control rod within the slack adjuster. 
As per claim 17, Djurson et al discloses a method (Abstract) comprising: 
coupling a slack adjuster (Title) with force transfer members (f, g) of a braking system (Fig. 8) that also includes a brake beam (c, i, h) with a brake piston (Page 4, lines 1-5) coupled with the force transfer members, the slack adjuster including an 
(a) a dual spring and canister assembly disposed within the housing member or 
(b) a hollow control rod (3) and a main rod (2) disposed within the housing member, the hollow control rod held to the housing member by an external yoke trigger (21, Fig. 7) comprising a pair of clamps (40, 20) configured to grasp the hollow control rod; and 
changing a length of the slack adjuster in response to activation of the braking system and in response to wear of a brake shoe coupled with at least one of the brake heads (Page 3, lines 82-103), wherein the length of the slack adjuster is changed by the main rod moving within the hollow control rod (Page 3, lines 82-103); and 
clamping the pair of clamps in place by a connecting member (20a).  Djurson et al does not disclose a plurality of brake beams or brake heads.
The AAPA discloses a braking system (Fig. 1) that also includes brake beams (12) with brake heads (18).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the brake system of Djurson et al by providing a plurality of brake beam assemblies and brake heads as taught by AAPA in order to provide braking on both sides of the vehicle.
Allowable Subject Matter
6.	Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN M BOWES whose telephone number is (571)270-5787. The examiner can normally be reached M-F, 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

STEPHEN M. BOWES IV
Examiner
Art Unit 3657



/STEPHEN M BOWES/Examiner, Art Unit 3657                                                                                                                                                                                                        
/Robert A. Siconolfi/Supervisory Patent Examiner, Art Unit 3657